Notice of Allowability
Reasons for Allowance
1. 	The closest prior art to the subject matter of independent claim 1 is the Pennecot publication which discloses an optical assembly for a LiDAR system (see Figs. 1 - 3, 8A, 9, and ¶0095 - ¶0096.  In particular, see Fig. 1., Pennecot teaches a rotating LIDAR system teaches a vehicle 800 comprising LIDAR device 810), comprising 
a receiver optics and a transmitter optics, which have partially coaxial beam paths (see Figs. 1 – 2, 9, and ¶0024 - ¶0029.  In particular, see Figs. 1 – 2.  See Fig. 9 ~ process method steps 902 and 908); 
a line light source having a line orientation, which is configured in a field of view of the LiDAR system (see Fig. 9 ~ process method step 902 and ¶0024 - ¶0029, Pennecot teaches a LIDAR comprising a plurality of light sources exhibiting a line orientation).
Okada’s publication is then introduced to teach a deflection unit in a transition region from a common coaxial region to a separate biaxial region of the beam paths of the receiver optics and the transmitter optics (see Figs. 1 - 16, ¶0009, ¶0048, ¶0072, and ¶0111.  In particular, see Fig. 4, Okada discloses a concave mirror 401 teaching a light deflecting means), the deflection unit configured to biaxially split off a detector-side portion of the beam path of the receiver optics (see Figs. 1 - 16.  In particular, see Fig. 4, ¶0009-¶0010, ¶0068, and ¶0089 - ¶0091), wherein the deflection unit includes a hole mirror having an elongated hole that has a greater extent in a direction of longitudinal extent and a lesser extent in a direction of transverse extent (see Figs. 2, 11, ¶0037, ¶0046 - ¶0047, and ¶0080.  In particular, see Fig. 11, Okada discloses mirror 30 teaching a through-hole 32 wherein through-hole 32 has an elliptical shaped geometry), the direction of longitudinal extent of the elongated hole being oriented orthogonally to the line orientation of the line light source.  (See Figs. 1 - 16.  In particular, see Fig. 4).
Pennecot is analogous art to the claimed invention as it relates to a LIDAR system in that it provides light sources having a line orientation in a field of view of the LIDAR system. Okada is analogous art to the claimed invention as it relates to laser radar in that it provides a deflection unit that comprises an elongated hole mirror.
However, the prior art does not teach, or suggest every element of independent claims 9 and 18 - 19. As such, a person skilled in the art would not modify Pennecot in view of Okada, or any other combination thereof, to provide the system comprising:
a line laser configured to emit a laser beam as a laser line having a line orientation, into a field of view of the LIDAR system, 
the line orientation of the laser line being orthogonal to a beam path of the emitted laser beam. 
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the system comprising:
a line laser configured to emit a laser beam as a laser line having a line orientation, into a field of view of the LIDAR system, 
the line orientation of the laser line being orthogonal to a beam path of the emitted laser beam.   Emphasis added.
In particular, the prior art is silent in teaching, or suggesting a system comprising a LIDAR wherein the line orientation of the laser line being orthogonal to a beam path of the emitted laser beam.   Emphasis added.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                  

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661